    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
  Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 1 of 12




            EXHIBIT 10
PUBLIC REDACTED VERSION
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 2 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                    Page 1

1                            UNITED STATES DISTRICT COURT
2                          NORTHERN DISTRICT OF CALIFORNIA
3
4       SOCIAL TECHNOLOGIES LLC,                   )
5                          Plaintiff,              )
6                    vs.                           ) Case No.
7       APPLE INC.,                                ) 3:2018-cv-05945
8                          Defendant.              )
9       ______________________________)
10
11                  CONFIDENTIAL - ATTORNEY'S EYES ONLY
12
13         VIDEOTAPED DEPOSITION OF APPLE INC. THROUGH 30(b)(6)
14                         WITNESS THOMAS ROSS LAPERLE
15                            Palo Alto, California
16                            Tuesday, June 18, 2019
17
18
19
20
21      Reported by:
22      ASHALA TYLOR, CSR #2436, CLR, CRR, RPR
23
24
25

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 3 of 12
                         CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                  Page 62

1       it was early June.




4                       MS. CENDALI:     Outside the scope.
5                       You may answer.




11                      MS. CENDALI:     Outside the scope.
12                      You may answer.
13                      THE WITNESS:     So I think some of the
14      documents you have would probably help me place the
15      dates where we did the acquisition of the
16      Lucky Bunny rights, but we had done the clearance
17      work.        We realized that Lucky Bunny had the
18      trademark rights to MEmoji, and we had to -- we had
19      to secure those rights before we adopted that name.
20      BY MR. HECHT:
21              Q.      So if Lucky Bunny had not sold the alleged
22      trademark rights to Apple, Apple would not have used
23      Memoji?
24              A.      That -- that would have been our advice,
25      and I believe that would have been the case, yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 4 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                  Page 65

1                     THE WITNESS:        Well, I don't -- by
2       "interest," I'm not sure exactly what you mean
3       but --
4       BY MR. HECHT:
5              Q.     Did you become aware of Chris Anthony's
6       MEMOJI application following the clearance search?
7              A.     Chris Anthony's?           That's the Social Tech
8       or no?
9              Q.     There's another MEMOJI application.                   Are
10      you aware of Chris Anthony's MEMOJI application?
11                    MS. CENDALI:        The Anthony application.
12                    THE WITNESS:        The trademark application.
13      BY MR. HECHT:
14             Q.     The app.
15             A.     Okay.
16             Q.     App Store app, yes.
17             A.     No.     We were not.         It did not show up in
18      the search, no.
19             Q.     Did you personally participate in the
20      clearance search?
21             A.     In what way do you mean?
22             Q.     Did you run any searches?
23             A.     I looked at some Google -- Google
24      searches.
25             Q.     Anything else besides Google?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 5 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                  Page 66

1              A.    I may have been done a USPTO search.
2              Q.    What did you search on Google?
3              A.    It would just -- "Memoji."
4              Q.    Did you search for "Memoji app" or just
5       "Memoji" by itself?
6              A.    I don't -- I don't recall.
7              Q.    But it would have at least included
8       "Memoji"?
9              A.    Yes.    But I want to clarify that we sent
10      this to our outside counsel who was doing a very
11      detailed search.        I often will do a little bit of
12      searching as well, and so I do recall that I did a
13      Google search, and I do recall seeing the
14      Lucky Bunny app coming up in the Google search.
15             Q.    Did Social Technologies come up in the
16      Google search?
17             A.    I do not -- no.          I do not believe so.
18             Q.    You don't believe so?
19             A.    I don't -- I don't have any recollection
20      of Social -- I've never -- I was aware of the
21      Social Technologies' intent to use application.
22             Q.    How?
23             A.    Well, both from my own USPTO search, but
24      also from Dechert's clearance search.
25             Q.    So is it fair to say that you performed an

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 6 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                  Page 67

1       initial KO search, as you had named it before?
2              A.    I had looked at -- I have may done just a
3       US identical search, yeah.              But I don't -- I don't
4       have any record of that.            That's just my
5       recollection.
6              Q.    Did you use SAEGIS?
7              A.    I may have, but I just don't recall.
8              Q.    Did you search the App Store?
9              A.    I didn't -- I don't recall searching the
10      App Store because, again, I wasn't doing the search.
11      This was sent out for someone, you know, a
12      professional outside counsel to do a very detailed
13      search.     So I did a little bit of searching
14      primarily really the Google search, which showed
15      that the Lucky Bunny was very clearly the most
16      prominent or the only prominent mark that was
17      revealed in those searches -- or that search.
18             Q.    Did you have anything to add to -- did you
19      accept -- scratch that.
20                   Did you accept counsel's advice regarding
21      the trademark clearance, or did you do your own deep
22      dive clearance search?
23                   MS. CENDALI:        Objection to form and
24      objection with regard to attorney-client privilege.
25                   And instruct you not to answer as phrased.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 7 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                  Page 78

1       BY MR. HECHT:
2               Q.   You said you did not, you never downloaded
3       that?
4               A.   I did not.
5               Q.   Were you aware of a 2014 Lucky Bunny
6       trademark application?
7               A.   Yes.
8               Q.   When did you become aware of that
9       application?
10              A.   Also around that same time, either did my
11      own USPTO search that we talked about or during
12      Glenn's -- you know, reading Glenn's search and
13      doing it.      I just don't recall which happened first.
14              Q.   And Glenn's search was in May 2018?
15              A.   Either late April or May, yeah.
16              Q.   Okay.     Did you ever communicate directly
17      with Yarborough --
18              A.   No.
19              Q.   -- in connection with this matter?
20              A.   No.
21              Q.   Did you provide instructions to counsel to
22      relay to Yarborough?
23              A.   Yes.
24              Q.   What instructions did you give Yarborough
25      through counsel?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 8 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                    Page 100

1               Q.   What -- what happened to the domain name,
2       the Lucky Bunny domain name?
3               A.   It's -- Apple owns it.                 It's appointed
4       to -- I think it's appointed by iOS website where
5       the MEmoji feature is discussed.
6               Q.   Was there any transfer of source code from
7       Lucky Bunny to Apple or to Memofun?
8               A.   No.
9               Q.   And under the assignment agreement,
10      Lucky Bunny was permitted to continue to offer its
11      MEmoji app until July 30, 2018?
12              A.   I believe that date is correct, but they
13      had a period where they could continue the app to
14      phase out the use.         So they had a license back
15      during that period.
16              Q.   Did they express why they wanted to wind
17      down?
18              A.   I -- I don't recall exactly if they had --
19      if they gave a reason for it.                They -- they were the
20      ones that requested it, which again made us feel,
21      you know, confident in their -- their statement that
22      there were 80,000 users of the -- of their software,
23      that there must have been a reason why they
24      needed -- if there weren't any users, they wouldn't
25      need a phaseout period.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
        Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 9 of 12
                       CONFIDENTIAL - ATTORNEY'S EYES ONLY

                                                                    Page 139

1       Lucky Bunny, for example, might have sold in
2       New York but not in Idaho?
3              A.    No.     We did not.
4              Q.    So Apple had no information regarding
5       where Lucky Bunny had actually made any sales?
6                    MS. CENDALI:        Objection to form.
7       Foundation.
8                    THE WITNESS:        Well, the information we had
9       was that they were clearly using the mark.                    We had
10      confirmed that they had used it since 2014, that
11      they had an active website, they had an active
12      Twitter site.        They had represented to our agent
13      that they had 80,000 users.
14                   So from that perspective, it was clear to
15      us that they had established common law rights.
16      BY MR. HECHT:
17             Q.    As of May 31, 2018, did Apple know, for
18      example, if Lucky Bunny had sold anything in Texas?
19                   MS. CENDALI:        Objection to form.
20      Foundation.        Excuse me.      Objection to form.          Scope.
21                   THE WITNESS:        So I think I've already
22      testified that we did not look into different
23      geographical locations, but we did know that there
24      were 80,000 downloads; so -- or they had represented
25      that -- I'm sorry, 80,000 users.                    And it -- it

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 10 of 12
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 11 of 12
   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 3:18-cv-05945-VC Document 123-11 Filed 10/30/19 Page 12 of 12
